
	

113 HR 2097 IH: REBUILD Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2097
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Calvert
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Environmental Policy Act of 1969 to
		  authorize assignment to States of Federal agency environmental review
		  responsibilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Environmental Barriers to
			 Unified Infrastructure and Land Development Act of 2013
			 Act or the REBUILD Act.
		2.Assignment to
			 States of Federal environmental review responsibilitiesTitle I of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4331 et seq.) is amended by adding at the end the
			 following new section:
			
				106.Assignment to
				States of environmental review responsibilities with respect to certain
				projects in the State
					(a)Assumption of
				responsibility
						(1)In
				generalSubject to the other provisions of this section, with the
				written agreement of the responsible Federal official and a State, which may be
				in the form of a memorandum of understanding, the responsible Federal official
				may assign, and the State may assume, the responsibilities of the responsible
				Federal official under the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) with respect to one or more covered Federal projects of the
				responsible Federal official within the State.
						(2)Additional
				responsibilityIf a State assumes responsibility under paragraph
				(1) the responsible Federal official may assign to the State, and the State may
				assume, all or part of the responsibilities of the responsible Federal official
				for environmental review, consultation, or other action required under any
				Federal environmental law pertaining to the review or approval of covered
				projects of the responsible Federal official.
						(3)Procedural and
				substantive requirementsA State shall assume responsibility
				under this section subject to the same procedural and substantive requirements
				as would apply if that responsibility were carried out by the responsible
				Federal official.
						(4)Federal
				responsibilityAny responsibility of the responsible Federal
				official not explicitly assumed by the State by written agreement under this
				section shall remain the responsibility of the responsible Federal
				official.
						(5)No effect on
				authorityNothing in this section preempts or interferes with any
				power, jurisdiction, responsibility, or authority of an agency, other than the
				agency of the responsible Federal official for a covered project, under
				applicable law (including regulations) with respect to the project.
						(b)State
				Participation
						(1)ApplicationNot later than 180 days after the date of
				enactment of this section, each responsible Federal official shall promulgate
				regulations that establish requirements relating to information required to be
				contained in any application of a State to assume responsibility under this
				section with respect to covered Federal projects of the responsible Federal
				official, including, at a minimum—
							(A)the projects or
				classes of projects for which the State anticipates exercising the authority
				that may be granted under this section;
							(B)verification of
				the financial resources necessary to carry out the authority that may be
				assigned under this section; and
							(C)evidence of the
				notice and solicitation of public comment by the State relating to assumption
				of responsibility under this section by the State, including copies of comments
				received from that solicitation.
							(2)Public
				notice
							(A)In
				generalEach State that submits an application under this
				subsection shall give notice of the intent of the State to submit such
				application not later than 30 days before the date of submission of the
				application.
							(B)Method of notice
				and solicitationThe State shall provide notice and solicit
				public comment under this paragraph by publishing the complete application of
				the State in accordance with the appropriate public notice law of the
				State.
							(3)Selection
				criteriaA responsible Federal official may approve the
				application of a State under this section only if—
							(A)the regulatory
				requirements under paragraph (2) have been met;
							(B)the responsible
				Federal official determines that the State has the capability, including
				financial and personnel, to assume the responsibility; and
							(C)the head of the
				State agency having primary jurisdiction over covered projects with respect to
				which responsibility would be assigned to the State pursuant to the application
				enters into a written agreement with the responsible Federal official described
				in subsection (c).
							(4)Other Federal
				agency viewsIf a State applies to assume a responsibility of a
				responsible Federal official that would have required the responsible Federal
				official to consult with another Federal agency, the responsible Federal
				official shall solicit the views of the Federal agency before approving the
				application.
						(c)Written
				AgreementA written agreement under this section shall—
						(1)be executed by the
				Governor of the State or the head of the State agency referred to in subsection
				(b)(3)(C);
						(2)be in such form as
				the responsible Federal official may prescribe; and
						(3)provide that the
				State—
							(A)agrees to assume
				all or part of the responsibilities of the responsible Federal official
				described in subsection (a);
							(B)expressly
				consents, on behalf of the State, to accept the jurisdiction of the Federal
				courts for the compliance, discharge, and enforcement of any responsibility of
				the responsible Federal official assumed by the State;
							(C)certifies that
				State laws (including regulations) are in effect that—
								(i)authorize the
				State to take the actions necessary to carry out the responsibilities being
				assumed; and
								(ii)are comparable to
				section 552 of title 5, including providing that any decision regarding the
				public availability of a document under those State laws is reviewable by a
				court of competent jurisdiction; and
								(D)agrees to maintain
				the financial resources necessary to carry out the responsibilities being
				assumed.
							(d)Jurisdiction
						(1)In
				generalThe United States district courts shall have exclusive
				jurisdiction over any civil action against a State for failure to carry out any
				responsibility of the State under this section.
						(2)Legal standards
				and requirementsA civil action under paragraph (1) shall be
				governed by the legal standards and requirements that would apply in such a
				civil action against the responsible Federal official had the responsible
				Federal official taken the actions in question.
						(3)InterventionThe
				responsible Federal official shall have the right to intervene in any action
				described in paragraph (1).
						(e)Effect of
				Assumption of ResponsibilityA State that assumes responsibility
				under subsection (a) shall be solely responsible and solely liable for carrying
				out, in lieu of the responsible Federal official, the responsibilities assumed
				under subsection (a), until the termination of such assumption of
				responsibility.
					(f)Limitations on
				AgreementsNothing in this section permits a State to assume any
				rulemaking authority of the responsible Federal official under any Federal
				law.
					(g)Audits
						(1)In
				generalTo ensure compliance by a State with any agreement of the
				State under subsection (c) (including compliance by the State with all Federal
				laws for which responsibility is assumed under subsection (a)), for each State
				participating in the program under this section, the responsible Federal
				official shall conduct—
							(A)semiannual audits
				during each of the first 2 years of the effective period of the agreement;
				and
							(B)annual audits
				during each subsequent year of such effective period.
							(2)Public
				availability and comment
							(A)In
				generalAn audit conducted under paragraph (1) shall be provided
				to the public for comment for a 30-day period.
							(B)ResponseNot
				later than 60 days after the date on which the period for public comment ends,
				the responsible Federal official shall respond to public comments received
				under subparagraph (A).
							(h)Report to
				CongressEach responsible Federal official shall submit to
				Congress an annual report that describes the administration of this section by
				such official.
					(i)Termination by
				responsible Federal officialThe responsible Federal official
				with respect to an agreement with a State under this section may terminate the
				agreement and any responsibility or authority of the State under this section
				with respect to such agreement, if—
						(1)the responsible
				Federal official determines that the State is not adequately carrying out the
				responsibilities assumed by the State under this section;
						(2)the responsible
				Federal official provides to the State—
							(A)notification of
				the determination of noncompliance; and
							(B)a period of at
				least 30 days during which to take such corrective action as the responsible
				Federal official determines is necessary to comply with the applicable
				agreement; and
							(3)the State, after
				the notification and period provided under subparagraph (B), fails to take
				satisfactory corrective action, as determined by responsible Federal
				official.
						(j)DefinitionsIn
				this section:
						(1)covered Federal
				projectThe term covered Federal project
				means—
							(A)(i)except as provided in
				clause (ii) and subparagraph (B), any project that is funded by, carried out
				by, or subject to approval or disapproval by a responsible official, including
				any project for which a permit or other authorization by a responsible Federal
				official is required; and
								(ii)in the case of projects funded,
				carried out by, or subject to review, approval, or disapproval by the Secretary
				of the Army, and except as provided in subparagraph (B), includes only such
				projects of the Corps of Engineers; and
								(B)the preparation of
				any statement required by section 102(2)(C).
							(2)responsible
				Federal officialThe term responsible Federal
				official means—
							(A)the Secretary of the Interior;
							(B)the Secretary of
				Transportation;
							(C)the Administrator
				of the Environmental Protection Agency;
							(D)the Secretary of
				the Army; and
							(E)the head of a
				Federal agency, with respect to the preparation of statements under section
				102(2)(C) for major Federal actions (as that term is used in that section) of
				the
				agency.
							.
		
